IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


RYAN BAGWELL,                          : No. 68 MAL 2015
                                       :
                 Petitioner            :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
PENNSYLVANIA DEPARTMENT OF             :
EDUCATION,                             :
                                       :
                 Respondent            :
                                       :
 THE PENNSYLVANIA STATE                :
UNIVERSITY,                            :
                                       :
                 Intervenor            :


                                    ORDER


PER CURIAM

     AND NOW, this 8th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.